Citation Nr: 1729215	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  11-10 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1991 to February 1992 and December 1999 to December 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In November 2016, the case was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this case in November 2016 for a VA psychiatric examination.  Further instruction from the Board required the examiner to render all appropriate diagnoses and determine if each diagnosis was at least as likely as not caused by or had its onset in military service.  

When VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Additionally, VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).  
Consistent with the Board's November 2016 remand, the Veteran underwent VA examination in January 2017.  The examiner found that the Veteran met the criteria for a diagnosis of alcohol, cocaine, and cannabis use disorders (in sustained remission).  However, the examiner opined that because the Veteran endorsed onset of substance use prior to military, it was less likely than not that the current mental health disorders were due to or the result of his military service.  She also opined that the Veteran did not meet the DSM-5 criteria for any other acquired psychiatric disorder (including depression).

Significantly though, the examiner did not consider or discuss all appropriate diagnoses from the record.  In pertinent part, the record indicates that in addition to substance use and depression, the Veteran has additional diagnoses of anxiety disorder and mood disorder, NOS.  See April and October 2010 VAMC records.  As the Veteran's claim has been expanded under Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009) to encompass all acquired psychiatric disorders, the VA examiner must address these applicable diagnoses.  In light of such failure, the VA examination does not fully comply with the Board's November 2016 remand directives and is inadequate for rating purposes.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).  

Furthermore, the Board notes that while the examiner found that the Veteran's substance use disorders were less likely than not caused by or a result of military service because of onset prior to service, the examiner did not provide an opinion regarding whether the substance use disorders were aggravated by active military service.  Therefore, the VA medical opinion is also inadequate as it does not address all applicable theories of entitlement.  See Robinson, 557 F.3d at 1355.   

Based on the foregoing, the Board finds that remand is warranted to obtain an additional VA examination consistent with the directives herein. 




Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant and outstanding VA and private medical records and associate them with the claims file.  All attempts to obtain these records must be documented in the file.

2.  Thereafter, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of any current acquired psychiatric disorder.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion responding to the following:

(a) Identify/diagnose all psychiatric disabilities that currently exist or have existed during the pendency of the appeal, to include disabilities that have resolved.  

In responding to request, the examiner should note that the Veteran has received diagnoses for major depressive disorder, anxiety disorder, mood disorder, and substance-related disorders at different points during the appeal period.  If the examiner finds any of these prior diagnoses to be invalid, he or she should provide a full rationale for why this is so.

(b) For each acquired psychiatric disorder diagnosed, is it shown by clear and unmistakable evidence (obvious, manifest, or undebatable) that it preexisted the Veteran's military service?

(c) For each acquired psychiatric disorder diagnosed, if the answer to (b) is yes, is there clear and unmistakable evidence that it was not aggravated by the Veteran's military service?

(d) For each acquired psychiatric disorder diagnosed, if the answer to (b) is no, is it at least as likely as not (a 50 percent or better probability) that it had its onset during service, or is otherwise shown to be related to the Veteran's military service?  

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After the requested development has been completed, the RO shall review and readjudicate the claim on appeal.  If the decision is adverse to the Veteran, he and his representative shall be furnished a Supplemental Statement of the Case (SSOC) and provided with the opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




